t c memo united_states tax_court lindsay manor nursing home inc petitioner v commissioner of internal revenue respondent docket no 24596-14l filed date david j looby for petitioner ann louise darnold for respondent memorandum opinion paris judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to uphold a notice_of_intent_to_levy petitioner filed a motion for summary_judgment under rule that the court addressed in part in its opinion lindsay manor nursing home inc v commissioner lindsay manor i t c __ date and respondent filed a subsequent motion for summary_judgment under rule the remaining questions for decision are whether irs settlement officer alcorte so alcorte abused her discretion in rejecting petitioner’s proposed installment_agreement and sustaining the collection action for the reasons explained below the court will grant respondent’s motion for summary_judgment and deny the remainder of petitioner’s motion for summary_judgment background the following facts are based on the parties’ pleadings and motion papers including the attached exhibits and affidavits see rule b petitioner 2each party requests that certain of the other’s affidavits and exhibits be stricken from the record because they were not part of the original administrative record although conflicting authority exists as to whether the court’s review in cdp cases is limited to the administrative record neither the court_of_appeals for the tenth circuit nor the court_of_appeals for the d c circuit has specifically ruled on the issue the court sees no reason to address the issue here those requests are accordingly denied see lindsay manor nursing home inc v commissioner lindsay manor i t c __ __ n slip op pincite date addressing conflicting authority regarding the proper appellate venue in this case and finding the determination irrelevant to the court’s analysis operates a nursing home facility in a rural community of fewer than big_number residents its principal_place_of_business was in oklahoma at the time the petition was filed petitioner has a long history of noncompliance with its federal employment_tax obligations dating back to the mid-2000s on multiple prior occasions petitioner was given an installment_agreement which the irs revoked for noncompliance with either the terms of the agreement or its federal tax filing and payment obligations the case at issue relates to petitioner’s outstanding tax_liability from form_941 employer’s quarterly federal tax_return for the period ending date petitioner timely filed its form_941 for the quarterly period ending date but failed to pay its tax_liability for that quarter on date respondent assessed the tax of dollar_figure reported on the return and began collection efforts on date respondent issued to petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing in 3contained within petitioner’s administrative file is an integrated collection system ics history transcript petitioner disputes neither its authenticity nor the contents of the statements contained within the transcript notes indicate that respondent had previously levied on petitioner’s medicaid funds response petitioner timely submitted a form request for a collection_due_process or equivalent_hearing seeking to enter into a dollar_figure-per-month installment_agreement for its unpaid employment_tax liability this request stated that if respondent were permitted to levy petitioner’s difficulty with medicare and medicaid collections would render it unable to pay either the employment_tax balance it owed or its current taxes petitioner’s request however did not dispute the underlying employment_tax liability petitioner checked the collection alternative boxes for installment_agreement and i cannot pay balance respondent mailed to petitioner a letter dated date acknowledging receipt of petitioner’s hearing request and so alcorte subsequently mailed to petitioner a letter scheduling a cdp hearing for date so alcorte’s letter advised petitioner that it did not qualify for consideration of an installment_agreement because it was not in compliance with its employment_tax deposit requirements for the taxable_period ending date the letter further advised petitioner that to qualify for a collection alternative it had to provide to so alcorte the following items no later than date a completed form 433-b collection information statement for businesses and evidence that it had made the required federal employment_tax deposits for the current taxable period so alcorte informed petitioner that respondent could not consider collection alternatives without the information requested petitioner did not submit the requested form 433-b until date one day before the scheduled hearing asserting that the proposed levy would result in economic hardship and therefore this situation mandate s the release of the proposed levy the form 433-b was signed by petitioner’s president sam jewell listing among petitioner’s assets accounts_receivable from private pay medicaid oklahoma medicare and insurance copay--with a combined balance of dollar_figure for the period april through date the form 433-b also listed petitioner’s monthly income of dollar_figure5 and monthly expenses of dollar_figure in preparation for the cdp hearing so alcorte noted in her case activity report that petitioner did not appear to qualify for an installment_agreement because its assets were sufficient to pay the outstanding liability in full she also noted that petitioner offered no explanation regarding how it would make it sec_4petitioner listed without substantiating on its form 433-b an account receivable from medicare with a balance of dollar_figure 5so alcorte’s notes indicated that petitioner’s monthly income was dollar_figure this appears to be a scrivener’s error as her notes on the form b reflect dollar_figure either amount results in negative net monthly income proposed monthly installment_agreement payments while its net revenue was negative and she reviewed the administrative record the administrative record details previous installment agreements between respondent and petitioner each followed a similar pattern petitioner failed to remit to the irs the requisite employment_tax deposit petitioner would not pay the amount in full until respondent sent a final notice_of_intent_to_levy petitioner would attempt to enter into an installment_agreement and for one reason or another petitioner defaulted on that agreement detailed notes accompanying these installment agreements elaborate upon the extensive consideration given to petitioner’s unique circumstances and the impact of collection action on its employees and patients these notes also show that despite ongoing collection action by lien and by levy petitioner was able to continuously provide sufficient care to its patients and wages to its employees on date the parties held a cdp hearing petitioner’s representative did not contest petitioner’s underlying tax_liability but instead reiterated that it would suffer economic hardship if the proposed collection action were sustained so alcorte explained to petitioner’s representative that she 6interestingly the notes in petitioner’s ics history transcript indicate that it is not going out of business and that funds will keep coming in from medicare continued would not consider petitioner’s economic hardship argument because the economic hardship exception does not apply to corporations she noted that because petitioner’s accounts_receivable were sufficient to pay its outstanding liability in full petitioner was not in compliance with its federal employment_tax deposit obligations and the economic hardship exception is not applicable to corporations she would be sustaining the proposed collection action and closing the case so alcorte verified that the assessment was properly made and that all other requirements of applicable law and administrative procedure had been met she thereupon closed the case and on date issued to petitioner a notice_of_determination sustaining the notice_of_intent_to_levy with respect to the form_941 tax period ending date petitioner timely petitioned this court with respect to the notice_of_determination and on date filed a motion for summary_judgment respondent filed his motion for summary_judgment on date the court has issued its opinion in lindsay manor i finding that sec_301 b i proced admin regs is valid and that the circumstances of continued and medicaid nonindividual taxpayers may properly be considered under the intrusiveness analysis of the sec_6330 balancing test the court proceeds to address respondent’s motion for summary_judgment and the portion of petitioner’s motion not addressed in lindsay manor i discussion i summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir if a moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d upon due consideration of the parties’ motions supporting declarations and responses thereto the court concludes that no material facts are in dispute and that judgment may be rendered for respondent as a matter of law where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis 114_tc_604 where as here there is no dispute concerning the underlying tax_liability the court reviews the commissioner’s administrative determination for abuse_of_discretion id abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii collection_due_process in deciding whether the so abused her discretion in sustaining the collection action the court considers whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 7regardless of whether petitioner could have contested its underlying liability at the cdp hearing this court may consider a challenge to such a liability only if the taxpayer properly raised it before the so 129_tc_107 and again in its petition to this court see rule b any issue not raised in the assignments of error shall be deemed to be conceded petitioner raised this issue neither with so alcorte nor in its petition the court accordingly deems it conceded review of the record reveals that so alcorte conducted a thorough review of petitioner’s account determined that the taxes had been properly assessed and verified that other requirements of applicable law and administrative procedure were followed petitioner’s primary contention is that so alcorte abused her discretion in rejecting its installment_agreement request secondary to this argument is that the so abused her discretion in failing to adequately consider petitioner’s economic hardship in the balancing analysis required by sec_6330 finally petitioner suggests that so alcorte was not impartial as required by sec_6330 a petitioner’s installment_agreement request in its discretion the irs may accept an installment_agreement if it determines that doing so will facilitate full or partial collection of a tax_liability see sec_6159 the irs also has discretion to reject a proposed installment_agreement subject_to certain restrictions not applicable here see 140_tc_173 sec_301_6159-1 c i proced 8in lindsay manor i this court found that sec_301_6343-1 proced admin regs is valid accordingly the economic hardship exception applies only to individuals to the extent that petitioner’s other arguments attempt to rehash this issue they are summarily disregarded however to the extent that petitioner seeks to point out its economic position for the sake of so alcorte’s sec_6330 balancing analysis the court will address them admin regs consequently in reviewing this determination the court does not substitute its judgment for that of appeals and decide whether in its opinion petitioner’s installment_agreement should have been accepted see 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir instead the court reviews this determination for abuse_of_discretion petitioner argues that it was an abuse_of_discretion for so alcorte to reject its proposed installment_agreement the record however supports so alcorte’s rejection of petitioner’s installment_agreement as proper for either of her two reasons the value of petitioner’s assets exceeded the underlying liability and petitioner was not in compliance with its federal employment_tax deposit obligations petitioner’s assets so alcorte rejected petitioner’s proposed installment_agreement after determining that its tax_liability could be fully or partially satisfied by liquidating or borrowing against its assets--dollar_figure in accounts_receivable alone see 9the court finds disingenuous petitioner’s argument that so alcorte’s notes in her case activity report constituted a predetermination the notes indicate so alcorte’s preparation for petitioner’s cdp hearing and reflect a thorough review of the late-submitted form 433-b and its attachments this is not an abuse_of_discretion internal_revenue_manual irm pt and date taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets see also boulware v commissioner tcmemo_2014_80 finding that settlement officer’s reliance on this irm provision was not an abuse_of_discretion aff’d 816_f3d_133 d c cir but petitioner argues that so alcorte should have considered its economic hardship argument when a taxpayer establishes in a prelevy collection hearing under sec_6330 that the proposed levy would create an economic hardship it is unreasonable for the settlement officer to determine to proceed with the levy which sec_6343 would require the irs to immediately release 133_tc_392 rather than proceed with the levy the settlement officer must consider alternatives id although so alcorte did not consider petitioner’s request for economic hardship relief this court held in lindsay manor i that sec_301_6343-1 proced admin regs limiting economic hardship relief to individual taxpayers is valid because the regulation is valid and because petitioner is not an individual taxpayer so alcorte was not required to consider petitioner’s economic hardship argument in the light of sec_6343 it was not an abuse_of_discretion for so alcorte to decline to consider an argument inapplicable to petitioner compliance with federal tax obligations in rejecting petitioner’s proposed installment_agreement so alcorte also noted that petitioner was not in compliance with its current federal employment_tax deposit obligations the irs’ established policy is to require taxpayers to be in compliance with current filing and estimated_tax payment requirements to be eligible for collection alternatives see 141_tc_248 generally current compliance with tax laws is a prerequisite to being eligible for collection alternatives see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir and despite petitioner’s contention so alcorte was well within her discretion to require compliance with current tax obligations see 129_tc_107 cf 461_f3d_610 5th cir finding no abuse_of_discretion when settlement officer rejected collection alternative because taxpayer was not in compliance with its tax payment obligations reed v commissioner t c pincite same petitioner argues that so alcorte abused her discretion because--even though it was not in compliance--she failed to consider that its inability to remain current with its federal tax deposits was a result of its nonreceipt of medicare and medicaid funding from the federal and state governments to support its argument petitioner cites alessio azzari inc v commissioner t c in alessio azzari inc a lender stopped lending money to the taxpayer after the commissioner’s settlement officer erroneously determined that the commissioner did not need to subordinate his lien on the taxpayer’s accounts to the lender’s lien on the same accounts id pincite as a result the taxpayer was unable to stay current with its employment_tax deposits after being in compliance for six consecutive quarters id pincite the commissioner denied the taxpayer’s installment_agreement request because the taxpayer was no longer in compliance id pincite the court held that it was an abuse_of_discretion for the commissioner to deny the taxpayer’s request for an installment_agreement on the basis of the taxpayer’s failure to stay current on its tax deposits because the settlement officer’s erroneous interpretation of law led to the lender’s decision to stop lending money to the taxpayer which led to the taxpayer’s not being in compliance id pincite unlike the taxpayer in alessio azzari inc there is no dispute that petitioner was not in compliance when it requested an installment_agreement and as the court found in lindsay manor i sec_301_6343-1 proced admin regs is a valid regulation so alcorte did not interpret the law erroneously accordingly so alcorte did not abuse her discretion in rejecting petitioner’s installment_agreement request on the grounds that petitioner was not in compliance b so alcorte’s balancing analysis petitioner next argues that so alcorte either did not conduct the required statutory balancing test or did not explain her reason for concluding that its requirements were met petitioner suggests that it proposed a viable collection alternative that it could afford to pay on a monthly basis while staying current on its federal_tax_deposit payments that was less intrusive than enforced levy action this court also found in lindsay manor i that the sec_6330 balancing test properly takes into account a taxpayer’s specific economic realities and the consequences of a proposed collection action on the basis of the court’s thorough analysis of the record in this case the court concludes that there is no material issue of fact regarding whether the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 at the time petitioner requested this installment_agreement it had defaulted on numerous previous installment agreements several of which involved monthly payments of dollar_figure--the same amount it has now promised to pay although petitioner has argued that a levy would render it unable to meet its payroll and patient obligations the administrative record shows that when petitioner previously complained of being unable to meet its payroll and patient obligations because of a levy it found the requisite funding when respondent refused to release the levydollar_figure petitioner’s form 433-b showed that its monthly expenses exceeded its monthly income although there was an ongoing dialogue between petitioner’s counsel and so alcorte petitioner gave no indication of how it would make the proposed installment payments with negative monthly revenue so alcorte noted the existence of petitioner’s accounts_receivable which were together sufficient to pay the outstanding liabilities in full these accounts included delayed payments from medicare and medicaid but petitioner did not suggest that they would be unpaid rather petitioner’s counsel stated that it is not going out of business and that funds will keep coming in from medicare and medicaid 10the irs revenue agent’s notes on this method of funding can be summarized colloquially as robbing peter to pay paul although petitioner complains of the possibility of being forced to close its doors to its patients and terminate its employees the record in this case indicates a resilience despite its habitual noncompliance with the internal revenue laws on the basis of petitioner’s consistent history of noncompliance and its continual ability to find and remit sufficient payment despite the balance_sheet this court finds that so alcorte gave due weight to petitioner’s specific circumstances the government’s interest in efficiently collecting the amounts owed by petitioner simply tipped the scale the other way furthermore it is well established that rejecting a collection alternative because of noncompliance with estimated_tax payment requirements does not violate the proper balancing requirement see eg 123_tc_1 aff’d 412_f3d_819 7th cir friedman v commissioner tcmemo_2015_196 schwartz v commissioner tcmemo_2007_155 in preparation for the cdp hearing so alcorte discovered that petitioner was not in compliance with its current employment_tax deposit obligations for the taxable_period ending date and that it did not provide proof of its making the required date deposit upon consideration of petitioner’s financial position and its failure to remain in compliance with its employment_tax requirements so alcorte determined that there was no alternative to sustaining the notice_of_intent_to_levy which would be less intrusive to petitioner and still allow the government to collect its outstanding tax_liability so alcorte explained the reasoning behind her determination in the notice_of_determination accordingly the undisputed material facts establish that so alcorte did not abuse her discretion in conducting the balancing test under sec_6330 c so alcorte’s impartiality next petitioner argues that so alcorte’s review of the documents it provided before the cdp hearing violates its sec_6330 right to a cdp hearing by an officer who had no prior involvement with respect to the unpaid tax sec_6330 requires a cdp hearing to be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax before the first hearing prior involvement exists only when the taxpayer the tax and the tax period at issue in the cdp hearing also were at issue in the prior non-cdp matter and the appeals officer_or_employee actually participated in the prior matter sec_301_6330-1 q a-d4 proced admin regs petitioner does not argue that so alcorte had prior involvement in an earlier non-cdp matter rather it argues that because she had reviewed petitioner’s documents before the cdp hearing so alcorte was not impartial petitioner is incorrect the regulations clearly state that prior involvement exists only when an appeals officer actually participates in an earlier non-cdp matter id because petitioner does not assert that so alcorte participated in a prior non-cdp matter its argument must fail so alcorte verified that she did not have any prior involvement with respect to the specific tax periods at issue because so alcorte did not participate in a prior non-cdp matter concerning the same tax taxpayer and tax period at issue she was an eligible appeals officer to preside over the cdp hearing accordingly the undisputed material facts establish that so alcorte did not abuse her discretion by reviewing before petitioner’s cdp hearing the information petitioner had provided iii conclusion petitioner finally argues that the court should remand this case for additional consideration the court is not convinced it is necessary or would be productive to remand this case see 117_tc_183 kakeh v commissioner tcmemo_2015_103 at the purpose of a remand is not to afford a do over for a taxpayer whose missteps during the cdp process resulted in its collection alternative’s being rejected see kakeh v commissioner at it appears to the court that petitioner is seeking a do over here finding no abuse_of_discretion in any respect the court will grant respondent’s motion for summary_judgment and deny the remainder of petitioner’s motion for summary_judgment the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
